Justice GRANT.
I concur with the results reached by the majority (1) because the employees of Cherokee Water Company were not peace officers as defined under the Code of Criminal Procedure, and thus, Article 2.03 of the Code of Criminal Procedure was not applicable; (2) because Article 2.13 of the Texas Code of Criminal Procedure was not applicable to the fact situation in this case; and (3) because the federal obstruction of justice statutes were not applicable in this fact situation.
I respectfully concur.